Citation Nr: 0330192	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  98-17 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES


1.  Entitlement to service connection for post-traumatic 
stress disability (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 
percent for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from December 1963 to 
August 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Detroit Regional Office (RO), which 
denied service connection for PTSD and granted service 
connection for a low back disability.  With respect to the 
latter, the RO assigned a noncompensable (zero percent) 
evaluation.  The veteran is contesting the initial rating.  
The Board notes that in February 2002, the RO increased the 
veteran's low back disability rating to 10 percent.  Although 
each increase represents a grant of benefits, a decision 
awarding a higher rating, but less that the maximum available 
benefit, does not abrogate the pending appeal.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Thus, this matter continues 
before the Board.

In connection with this appeal, it is noted that the veteran 
requested and was scheduled for a personal hearing before a 
Hearing Officer at the RO in December 1999.  Although he was 
notified of the time and date of the hearing by mail sent to 
his last known address, he failed to appear for that hearing 
and neither furnished an explanation for his failure to 
report nor requested a postponement or another hearing.  
Pursuant to 38 C.F.R. § 20.704(d) (2003), when an appellant 
fails to report for a scheduled hearing and has not requested 
a postponement, the case will be processed as though the 
request for a hearing was withdrawn.  


REMAND

The veteran has been informed of the provisions of VCAA.  
However, he has not been apprised of his right to a one-year 
response period.  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 2003 U.S. App. LEXIS 19540 
(Fed. Cir. September 22, 2003) (invalidating 38 C.F.R. 
§ 3.159(b)(1) which imposed a 30-day response period).  As 
such, amended VCAA notice must be sent to the veteran.

Thereafter, a VA orthopedic examination must be scheduled.  
The examiner must assess the severity of the veteran's low 
back disability and detail the associated symptoms of which 
the veteran suffers.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations to include his right to a 
one-year period in which to respond to 
VCAA notice.  

2.  The RO should schedule a VA 
orthopedic examination.  The examiner is 
asked to examine the veteran's low back, 
enumerate all symptomatology associated 
with the veteran's low back, and describe 
each such symptom as mild, moderate, or 
severe.  A rationale for all conclusions 
should be provided and the examiner must 
review the claims file in conjunction 
with the examination.

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




